Exhibit 99.3 DESCARTES ANNOUNCES ELECTION OF DIRECTORS WATERLOO, Ontario — May 31, 2013 — Descartes Systems Group announced that the nominees listed in its Management Proxy Circular dated April 30, 2013 were elected as directors of Descartes. Detailed results of the vote for the election of directors held on Thursday, May 30, 2013 in Waterloo at Descartes’ Annual Meeting of Shareholders are as follows. Election of Directors On a vote by ballot, each of the following 7 nominees proposed by management was elected as a Director of Descartes: Director Nominee Number of Votes FOR Number of Votes WITHHELD Percentage of Total Votes FOR David Anderson 95.39% David Beatson 99.88% Eric Demirian 99.95% Christopher Hewat 71.73% Arthur Mesher 98.75% John Walker 95.46% Dr. Stephen Watt 95.39% About Descartes Descartes (TSX:DSG) (Nasdaq:DSGX) is the global leader in providing on-demand, software-as-a-service solutions focused on improving the productivity, performance and security of logistics-intensive businesses. Descartes has over 146,000 parties using its cloud based services. Customers use our modular, software-as-a-service solutions to route, schedule, track and measure delivery resources; plan, allocate and execute shipments; rate, audit and pay transportation invoices; file customs and security documents for imports and exports; and complete numerous other logistics processes by participating in the world's largest, collaborative multi-modal logistics community. Our headquarters are in Waterloo, Ontario, Canada and we have offices and partners around the world. Learn more at www.descartes.com. # # # Descartes Investor Contact: Laurie McCauley (519) 746-6114 x2 x202358 investor@descartes.com
